Citation Nr: 1531940	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  09-21 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for cervical spine disc herniation prior to June 4, 2014. 

2. Entitlement to a separate rating for neurological abnormalities, to include radiculopathy of the left upper extremity, associated with the Veteran's cervical spine disc herniation.  

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1989 to December 1993.  

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The issue of TDIU entitlement, while not developed by the RO as an appeal, is a component of the increased rating claims, in particular the cervical spine disability, to which the Veteran attributes unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).

In May 2015, the Veteran testified regarding this matter at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file. 

In a June 2008 rating decision, the Veteran was granted service connection for cervical spine disc herniation, with a noncompensable rating, effective February 26, 2008.  In a June 2014 rating decision, the noncompensable rating was increased to 10 percent, effective February 26, 2008, and 30 percent since June 4, 2014.  The Veteran's claim for entitlement to an initial rating in excess of 10 percent prior to June 4, 2014, and in excess of 30 percent thereafter was certified to the Board in September 2014.  In the Veteran's May 2015 Board hearing, the Veteran's representative asserts that the Veteran only disagreed with a rating in excess of 10 percent prior to June 4, 2014; noting the Veteran wanted a rating of 30 for that time period.  The undersigned Veterans Law Judge acknowledged this statement and confirmed the Veteran's intention once more with the representative.  It is clear the Veteran only intends to appeal the issue of entitlement to an initial disability rating in excess of 10 percent prior to June 4, 2014; thus, the issue of entitlement to an initial disability rating in excess of 30 percent since June 4, 2014, is not on appeal and will not be addressed below.  Hence, the issue stated on the cover sheet. 

The issues of entitlement to a separate rating for neurological abnormalities, to include radiculopathy of the left upper extremity, associated with the Veteran's cervical spine disc herniation, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to June 4, 2014, the Veteran's cervical spine disability did not result in forward flexion of 30 degrees or less, the combined range of motion in the cervical spine was not 170 or less, and there were no muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or incapacitating episodes of intervertebral disc syndrome of at least two weeks.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent prior to June 4, 2014, for the Veteran's cervical spine disc herniation are not met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The award of service connection for cervical spine disc herniation represented a substantiation of the Veteran's original claim, and thus the filing of a notice of disagreement with the initial rating assigned did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Therefore, any defect as to notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008).  Moreover, the Veteran was notified of regulations pertinent to the establishment of a disability rating and an effective date in a March 2008.  Dingess/Hartman, 19 Vet. App. at 478.

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, private treatment records, and VA medical records have been obtained.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  Also, the VA examination of the Veteran's cervical spine in June 2008 and its associated report was adequate because, as discussed below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because the examiner provided detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the May 2015 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

II. Increased Rating

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  
38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA.  VA shall consider all information and lay and medical evidence of record in a case before VA with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Service connection for cervical spine was granted in a June 2008 rating decision and assigned a noncompensable rating, pursuant to Diagnostic Code 5237, effective February 26, 2008.  The Veteran filed a notice of disagreement, and in a June 2014 rating decision, the noncompensable rating was increased to 10 percent, effective February 26, 2008, and 30 percent since June 4, 2014.  As noted above, the only issue on appeal is a rating in excess of 10 percent prior to June 4, 2014. 

Disabilities of the spine are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  Intervertebral disc syndrome is rated under the general formula for rating diseases and injuries of the spine or under the Formula for Rating Intervertebral Disc Disease Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).

A rating of 10 percent is assigned where forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A rating of 20 percent requires forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A rating of 30 percent requires forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A rating of 40 percent requires unfavorable ankylosis of the entire cervical spine.  A rating of 100 percent requires unfavorable ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  Note (2): (See also Plate V.)

The General Rating Formula also provides for the assignment of separate disability evaluations under appropriate Diagnostic Codes for any objective neurologic abnormalities associated with a disease or injury of the spine.  General Rating Formula, Note (1). 

38 C.F.R. § 4.71a, Diagnostic Code 5243, also is potentially applicable to the Veteran's cervical spine disorder.  It addresses intervertebral disc syndrome (IVDS).  Pursuant to this Code, IVDS is rated under either the General Rating Formula outlined above or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  A 20 percent evaluation is for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  Incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months results in award of a 40 percent evaluation.  The maximum 60 percent evaluation is awarded for incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Formula for Rating IVDS, Note (1).  Each spinal segment manifesting clearly distinct effects of IVDS is to be rated separately.  Id., Note (2).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA.  VA shall consider all information and lay and medical evidence of record in a case before VA with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The current evaluation contemplates pain on motion and forward flexion greater than 30 degrees.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of forward flexion to 30 degrees or less due to pain, weakness, fatigue, or incoordination, or combined range of motion of the cervical spine not greater than 170 degrees.  An alternative basis for assignment of a higher 20 percent rating would be muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

An August 2007 private treatment record notes a magnetic resonance imaging (MRI) of the cervical spine revealed minimal unilateral foraminal stenosis at C6/C7 on the left side due to protrusion of the disc.  No extrusion of the disc or spinal stenosis seen.  Incidentally noted 8.3 x 8.8 mm decreased intensity lesion in the C7 vertebral body posteriorly could be due to bony island or osteoblastic lesion.  5 mm decreased intensity lesion in the left lobe of the thyroid could be due to calcification. 

A May 2008 private treatment record notes the Veteran had tenderness and pain.  Range of motion was flexion to 40 degrees, extension to 40 degrees, with pain, left lateral flexion to 40 degrees, right lateral flexion to 40 degrees, right rotation to 70 degrees, with pain, and left lateral rotation to 70 degrees, with pain.  

The Veteran was afforded a VA examination in June 2008.  The examiner reviewed the claims folder.  The Veteran reported constant posterior neck pain, unrelieved with recent physical therapy.  The Veteran also reported she had difficulty with sleep and computer use at work.  She stated there was a history of decreased motion and pain at the cervical spine that was sharp, moderate severity, constant duration, and daily.  The Veteran reported no flare-ups.  Upon examination, the examiner found the Veteran had pain with motion and tenderness on both the right and left sides.  There were no findings of spasm, atrophy, guarding, or weakness.  Posture, head position, symmetry in appearance, and gait were all normal.  No gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, or reverse lordosis.  Muscle strength was normal, muscle tone was normal, and there was no evidence of muscle atrophy.  Reflexes were normal and there was no cervical spine ankylosis found.  Flexion to 45 degrees, with no objective evidence of painful motion, extension to 45 degrees, with objective evidence of painful motion at 40 degrees, right lateral flexion to 45 degrees, with no objective evidence of painful motion, left lateral flexion to 45 degrees, with no objective evidence of painful motion, right lateral rotation to 80 degrees, with objective evidence of painful motion at 80 degrees, and left lateral rotation to 80 degrees, with objective evidence of painful motion at 80 degrees.  The examiner found the Veteran did not have any additional limitations in range of motion of the cervical spine following repetitive-use testing, but noted there was pain after repetitive use testing of extension, right lateral rotation, and left lateral rotation.  X-rays from June 2008 revealed normal appearing cervical spine.  The examiner diagnosed the Veteran with cervical spine disc herniation, C6-C7. 

A September 2010 private treatment record notes a MRI of the cervical spine reveals no evidence of disc herniation or central canal stenosis.  Minimal spondylosis.  Nonspecific sclerotic lesion involving the C7 vertebral body, possibly representing a bone island.  

An October 2010 private treatment record notes the Veteran demonstrated poor posture and significant bilateral rounded shoulders.  The Veteran also reported she had muscular spasm.  Flexion to 44 degrees, extension to 23 degrees, positive for increase in pain, right side bend to 36 degrees, positive significant increase in pain, left side bend to 37 degrees, positive for moderate increase in pain, and bilateral rotation to 70 degrees, pain with overpressure, with compression overpressure at cervical spine negative for increase sign/symptoms, with cervical spine distraction negative for any change in sign/symptoms of neck.  The record further notes restricted motions inside bending bilaterally and cervical spine extension.  Cervical spine flexion and rotation within full limits, however increase in pain with cervical spine rotation and extension when performed.  

Private treatment records beginning in November 2010 through July 2012 note the Veteran had tender posterior cervical spasms and the Veteran's spine had normal mobility, no deformities, and neck movements were restricted.  A June 2012 private treatment record notes a MRI of the cervical spine revealed mild spondylosis with no evidence of disc herniation or central canal stenosis.  Stable nonspecific sclerotic lesion involving the C7 vertebral body, possibly representing a bone island.  

First, the Board finds that an increased rating is not warranted under the criteria of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The Veteran has not alleged any incapacitation.  Given the lack of prescribed bed rest, the Board finds the Veteran had no incapacitating episodes due to a cervical spine disorder as defined in the regulation.  In short, none of the lay or medical evidence shows that the Veteran was ever prescribed bed rest by a physician and the Veteran does not assert as such.  Therefore, rating her disability under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is inappropriate, and the Board will turn to the matter of whether she is entitled to an increased rating under the criteria of the General Rating Formula for Diseases and Injuries of the Spine at any point during the appeal period. 

The Board finds that an increased rating is not warranted prior to June 4, 2014.  The June 2008 VA examination notes the Veteran did not report flare-ups and the evidence of record does not indicate she had forward flexion greater than 15 degrees, but not greater than 30 degrees, or combined range of motion not greater than 170.  Although an October 2010 private treatment record notes the Veteran demonstrated poor posture, significant bilateral rounded shoulders, and the Veteran reported she had muscular spasm, and private treatment records beginning in November 2010 through July 2012 note the Veteran had tender posterior cervical spasms, the Board finds there is no evidence of muscle spasm severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The record does not reflect that the Veteran has been diagnosed with any abnormal spinal contours, rather the June 2008 VA examination found the Veteran's posture, head position, symmetry in appearance, and gait were normal and notes x-rays from June 2008 revealed normal appearing cervical spine, and a June 2012 private treatment record notes a MRI of the cervical spine revealed mild spondylosis with no evidence of disc herniation or central canal stenosis and stable nonspecific sclerotic lesion involving the C7 vertebral body, possibly representing a bone island.  Moreover, the private treatment records beginning in November 2010 through July 2012 also note the Veteran had a no deformities in her spine.  Therefore, all of the lay and medical evidence dated prior to June 4, 2014, shows that the criteria for a disability rating in excess of 10 percent is not warranted under the applicable rating criteria.

In considering these rating criteria, the Board has considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, an increased evaluation for the Veteran's service-connected cervical spine disorder is not warranted on the basis of functional loss due to pain in this case.  The Veteran's symptoms are contemplated by the 10 percent rating already assigned.  Although the June 2008 VA examiner found extension, right lateral rotation, and left lateral rotation of the Veteran's neck produced pain, the Veteran maintained forward flexion of the cervical spine to 45 degrees and there was no additional loss motion following repetitive use testing.  Additionally, an October 2010 private treatment record notes cervical spine flexion and rotation within full limits, however increase in pain with cervical spine rotation and extension when performed.  

The Board has also considered whether any alternate diagnostic codes might serve as a basis for an increased rating.  Diagnostic Codes 5235, 5236, and 5238 through 5242 are not applicable; even if they were, disabilities under these codes are evaluated under the General Rating Formula for Diseases and Injuries of the Spine, as discussed above, and would not allow for an increased rating.  There are no other applicable codes available for consideration.

The Board will now turn to the matter of associated objective neurological abnormalities, as required by Note (1) of the General Rating Formula for Diseases and Injuries of the Spine.  While neurological manifestations of the Veteran's spine disability, specifically right radiculopathy symptoms, have been noted in the record, in June 2014, the RO granted service connection for radiculopathy of the right upper extremity, with a 40 percent rating, effective September 20, 2010, pursuant to Diagnostic Code 8511.  The Veteran did not file a notice of disagreement with the rating decision and further noted during her May 2015 Board hearing that she was not claiming a higher rating for her right upper extremity radiculopathy.  Thus, the Board is not addressing such disability in this decision.  Other associated neurological abnormalities will be discussed in the remand portion of this decision.

After review of the record, the Board finds that evidence does not warrant a rating in excess of 10 percent at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issue on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  Her contentions have been limited to those discussed above, i.e., that her cervical spine disorder is more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying a higher ratings, the criteria for a higher schedular rating was considered, but the rating assigned was upheld because the rating criteria are adequate.  The Veteran's cervical spine is manifested by pain.  The rating criteria specifically contemplate such symptomatology.  Therefore, the schedular criteria are adequate to evaluate the Veteran's disability.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).


ORDER

Entitlement to a rating in excess of 10 for cervical spine disc herniation prior to June 4, 2014, is denied.


REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

In evaluating cervical strain under 38 C.F.R. § 4.71a, Diagnostic Code 5237, upon application of the General Rating Formula for Diseases and Injuries of the Spine any associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.

Here, a May 2008 private treatment record notes the Veteran had hypertonic muscle positive for the left side.  During her June 2008 VA examination, the Veteran reported a history of numbness and paresthesias, stating she had radiating pain in both arms to the fingertips, that consisted of numbness and tingling.  The examiner found the Veteran had tenderness on the left side.  A September 2010 private treatment record notes bicep and tricep jerks are "brisk" on the left side.  An October 2010 private treatment record notes the Veteran demonstrated significant muscular tenderness when palpated in bilateral upper traps, levators, and cervical spine musculature.  The report further notes the Veteran demonstrated minimal upper extremity weakness on left.  A June 2012 private treatment record notes the Veteran recently went to the emergency room with severe neck and also low back pain from cervical and lumbar radiculopathy.  Despite these reports, there is not an adequate description or explanation regarding these reported conditions, the connection with the service-connected cervical spine disability, and if there is, how such neurological abnormalities may be rated.

Additionally, in May 2015, the Veteran filed a claim for TDIU.  The separate issue of entitlement to TDIU is inextricably intertwined and the proposed development will encompass that issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Obtain any additional relevant medical evidence that may have come into existence in the interim.

2. Afford the Veteran an opportunity to attend an appropriate VA examination and opinion to determine whether any neurological abnormalities, to include radiculopathy of the left upper extremity, are associated with the Veteran's cervical spine disability, and to what extent any found neurological abnormalities impair the Veteran.  The claims file must be reviewed by the examiner.  A rationale for all medical opinions shall be provided.

3. After completing the above, and any other development deemed necessary, readjudicate the remanded increased rating and TDIU claim.  If any benefit sought on appeal is not granted, the Veteran and her representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


